DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2021, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The rejection of claims 1, 7-9, and 15-17 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art to applicant’s invention is Pinto (US20130144476A1). Pinot teaches an improved yaw control system for a vehicle using direct electric motor drive of at least some of the wheels of a vehicle. Pinto teaches many of the elements of the present invention such as determining whether a vehicle is turning, determining a basic target yaw rate according to a steering angle and a vehicle speed, determining a corrected target taw rate [0005], an error between an actual and corrected yaw rate [0060], performing front wheel steering corrections and braking controls [0047; 0132], and measured longitudinal acceleration value [0037]. Pinto also teaches steady state solutions for the single track model that are similar to the yaw rate equations used by the applicant [0072; 0130]. However, Pinto does not explicitly disclose determining the target yaw rate limit based on a vertical acceleration value in particular combination with the other listed elements and equations, wherein the inclination weight value uses specific range of constants for the gain value. As applicant persuasively argued, Pinto’s vertical force and the resulting vertical gravitational acceleration is distinct from the applicant’s measured vertical acceleration due to pointing out a separate gravitational acceleration variable g.

For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Pinto and Hata with the elements of applicant’s invention, as claimed. Thus, 1, 7, and 8 are allowable in addition to claims 9, 15, and 16 and claim 17 for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Lu (US20060129291A1) teaches a method of con trolling a vehicle comprises determining a pitch gradient and/or a pitch acceleration coefficient. That is, the pitch gradient and the pitch acceleration coefficient may be used individually or in combination to control a vehicle system such as a safety system. The roll condition of the vehicle may also be established by one or more of the following translational or rotational positions, Velocities or accelerations of the vehicle including a roll gyro, the roll rate sensor 34, the yaw rate sensor 28, the lateral acceleration sensor 32, the vertical acceleration sensor 33, a vehicle longitudinal acceleration sensor 36, lateral or vertical speed sensor including a 
Lavoie (US20160039456A1) teaches a system for calibrating a backup assist system for a trailer attached to a vehicle is provided which includes a hitch sensor continuously measuring a hitch angle for determining an angle rate, a yaw sensor continuously sensing a yaw rate of the vehicle, and a controller configured to determine an offset of the measured hitch angle when vehicle is driving forward and/or rearward. The controller 1272 receives information from a number of sensors on or around the vehicle 100 associated with one or more sensing systems 1276, which may include, but are not limited to, speed sensors, yaw rate sensor, lateral acceleration sensor, roll rate sensor, vertical acceleration sensor, a longitudinal acceleration sensor, a pitch rate sensor, and a steering angle position sensor. 
Lavoie, Hafner (US20140303849A1) and Pilutti (US20140249723A1) contain substantially similar subject matter and overlap in scope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665